Originally, when a prisoner was put upon his trial, he was not entitled to the benefit of witnesses; and when afterwards they were allowed here, they could not be examined upon oath: but, by the statutes of 1 Anne, and 9 Charles II, they are placed upon the same footing with those adduced against him by the Crown. 1 Chitty on Crim. Law, 80. 4 Bl. Com. 360. But before the examination of the witnesses commences, the Crown may demand that they shall retire, in order that each may be examined in the absence of the others; and the same order will be made on the request of the Defendant, but as a matter of indulgence, and not of right. 1 Chitty, 618. 2 Bacon — Evidence — Letter E. Note B.
However well calculated the rule, which requires the separation of witnesses on their examination, may be to arrive at the truth, it seems to be altogether arbitrary. In England, we have seen that a prisoner cannot claim it as a matter of right, nor is such a right guaranteed to him in this State.
And such is the spirit of our Constitution, that it will not extend any privilege to the State that it denies             (491) to a prisoner: the rule must work both ways as to them. Therefore neither can claim it as matter of right; and from what has been said, it may be plainly inferred that no such rule is sanctioned by the Common Law. *Page 300 
But the Constitution of the State declares that every man has a right to be informed of the accusation against him, and to confront the accusers and witnesses with other testimony: and if the prisoner, when the proper time comes, has a right to introduce his witnesses, as the Constitution authorizes him to do, he would not forfeit that right, if, either through inadvertence or design, he or the State omitted to call their witnesses when directed to do so, in order that they might be separated. The Court have a right to propose it, and a refusal by either party to comply would be open to observation, and, no doubt, might make an unfavorable impression on the minds of those whose province it is to weigh the testimony. It is not a consequence of this view of the case, that the prisoner of the State may properly claim to introduce witnesses after the arguments are gone through. The answer to such an attempt would be, that an opportunity had been already afforded of introducing testimony, and if the parties have not availed themselves of it, it is their own fault, and is then too late, unless, indeed, they offer to the Court satisfactory reasons why such testimony was not sooner offered; in which case, no doubt, it would be received.
As to the conduct of the Jury in their retirement, although eating and drinking, at their own expense, was a misdemeanor in them, yet, as it was not procured by that party in favor of whom a verdict was rendered, the verdict on that account ought not to be set aside. Upon a full consideration of the case, I think a new trial ought not to be granted.